Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed July 7, 2022 is acknowledged.  Claim 1 is amended.  Claims 1-7 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner withdraws the 35 U.S.C. 112 second paragraph rejection of claims 1-6 and modifies the prior art rejections set forth in the office action filed March 7, 2022.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Yamada et al., US 2003/0136727 (Yamada).
Regarding claim 1, Yamada discloses a composite semipermeable membrane having a skin layer (abstract) containing a polyamide-based resin obtained by polymerizing a polyfunctional amine component and a polyfunctional acid halide component (¶ 0020) formed on a surface of a porous support (see “polysulfone”, abstract), wherein the polyfunctional amine component contains an alicyclic diamine (see “polypiperazineamides”, ¶ 0020) in an amount of 85% by weight or more relative to a total amount of the polyfunctional amine component (see “These amines may be used singly or in combination”, ¶ 0028), and in the skin layer, an absorption peak intensity at around 1620 cm-1 obtained via FTIR spectroscopy is 0.06 or more (figs. 2-3, ¶ 0023-0024), where Yamada shows that absorption peaks around 1580 cm-1 correspond to the polysulfone component (¶ 0053) and absorption peaks between 1600-1700 cm-1 correspond to various diamine species (¶ 0053), and that all absorption peaks corresponding to a diamine species at or around 1620 cm-1 are above 0.06 (figs. 2-3).
Regarding claims 3-4, Yamada discloses a membrane wherein the polyfunctional amine component is piperazine (¶ 0008, 0030).
Regarding claim 6, Yamada discloses a membrane wherein the polyfunctional acid halide is trimesic acid trichloride (see “trimesoyl chloride (¶ 0033).
Regarding claim 7, Yamada discloses a method for producing a composite semipermeable membrane comprising a step in which an amine solution containing a polyfunctional amine component and an organic solution containing a polyfunctional acid halide component are brought into contact on a porous support to form a skin layer containing a polyamide-based resin on a surface of the porous support wherein the polyfunctional amine contains an alicyclic diamine and the amine solution contains the polyfunctional amine component in an amount of 7% by weight or more (see Examples 2-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kamada.
Regarding claim 2, Yamada does not explicitly disclose an absorption peak intensity of 0.1 or less.  However, absorption peak intensity is generally known to correspond to a relative amount of the component generating said absorption peak, where higher concentrations of said component generate a higher absorption peak.  Additionally, Kamada discloses a composite semipermeable membrane where piperazine is polymerized on the surface of a polysulfone support, where said concentration of piperazine can be from 1-10% by weight (¶ 0030-0036, 0080, 0082-0083, Examples).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify Yamada to utilize piperazine concentrations in the range of 1-10% as described in Kamada to generate absorption peak intensities around 0.1 or less, since it has been held that discovering an optimum value of a result effective variable (i.e. absorption peak intensity as it relates to concentration) involves only routine skill in the art (MPEP 2144.05, Section II, Part B) and that the use of piperazine concentrations between 1-10% are beneficial for enhanced membrane performance characteristics (Kamada, ¶ 0030-0036, 0080, 0082-0083).
Regarding claim 5, while Kamada further discloses that it is advantageous to chlorinate a semipermeable membrane for improved flux and poration (Table 3, ¶ 0086-0089), Kamada does not explicitly disclose that such chlorination is in an amount from 0.1 – 7%.  However, it would have been obvious to one having ordinary skill in the art to control the degree of chlorination as recited in claim 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamada et al., WO 2015/114727 (Kamada, IDS).
Regarding claims 1-4 and 6-7, Kamada discloses a composite semipermeable membrane and method of forming said membrane, said membrane comprising a skin layer containing a polyamide resin (abstract) and obtained by contacting and polycondensing, on a porous support, an alicyclic diamine solution containing trimesic acid trichloride, the amine solution containing piperazine in an amount of 85% or more by weight (¶ 0030-0036, 0080, 0082-0083, Examples).  While Kamada is silent with respect to the absorption peak intensity at or around 1620 cm-1 of 0.06 – 0.1, Kamada discloses a polysulfone porous support having a polyfunctional amine skin layer comprised of the same materials (i.e. piperazine) and in the same ratios (7% by weight piperazine) formed by the same polymerization reaction.  Therefore, the examiner considers the absorption peak intensity component to be an inherent characteristic of the membrane provided in Kamada, where all physical components of the currently recited membrane are duplicated in the prior art.
In the alternative, while Kamada discloses that the amine solution containing the polyfunctional amine (piperazine) can be provided in a concentration of 0.1 – 10% by weight, where 1 – 4% by weight is preferred, it is no more than obvious for one having ordinary skill in the art to provide a 7% by weight concentration of piperazine as interpreted in the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).  
Regarding claim 5, while Kamada discloses that it is advantageous to chlorinate the semipermeable membrane for improved flux and poration (Table 3, ¶ 0086-0089), Kamada does not explicitly disclose that such chlorination is in an amount from 0.1 – 7%.  However, it would have been obvious to one having ordinary skill in the art to control the degree of chlorination as recited in claim 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that Kamada does not disclose using a polyfunctional amine component in an amount of 7% or more by weight, which forms the basis for the absorption peak intensity characteristics recited in the claims.  Applicant follows this argument with a passage in Kamada that recites “the concentration of the polyfunctional amine in the aqueous amine solution is not particularly limited, and is, for example 0.1 to 10% by weight, and preferably 1 to 4% by weight”.  The examiner does not find this argument persuasive.  As seen in the rejections set forth above, the examiner considers the range of 0.1 to 10% to either anticipate or render obvious applicant’s claimed range of 7% or greater.  While Kamada discloses a preferred range outside of the claimed range, Kamada clearly recognizes that the amount of polyfunctional amine in the amine solution is a result effective variable which can be optimized for desirable physical characteristics.  Additionally, while preferred ranges are given weight, Kamada is relied upon for the broader disclosure of 0.1 to 10% by weight.  Since Kamada has not explicitly stated that concentrations of 7% by weight are not possible or are detrimental to membrane performance, the examiner does not consider the range of 1 to 4% to be the only operable range in the disclosure.  
Applicant’s arguments concerning performance characteristics of the prior art or the currently recited invention are not considered persuasive by the examiner since no performance characteristics are currently being claimed.  Arguments drawn to a difference in performance or an inhibition of performance are not considered by the examiner since the currently recited claims are devoid of any performance characteristics.
Furthermore, applicant’s argument that the ranges provided in the prior art are not disclosed with sufficient specificity is not found persuasive.  Applicant’s range of 7% or more and the prior art disclosure of 0.1 to 10% overlap from 7% to 10%.  The examiner considers such overlap to be anticipated or in the alternative rendered obvious in light of the prior art as seen in the rejections set forth above.  Additionally, Kamada discloses that the concentration of polyfunctional amine in solution determines advantageous physical characteristics where it is implicit that Kamada recognizes the optimizable nature of said concentration in relation to desired physical/performance features of the membrane.  Therefore, the examiner maintains that this feature is either anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779